Wade, J.
1. This suit was against a common carrier, for the value of a printing-press alleged to have been totally destroyed in transit, and thei’e was evidence from which the jury could draw the inference that the press was a total loss when it arrived at destination; and since it is the exclusive right of the jury to determine every issue of fact, if there is any evidence to support the verdict (and slight evidence is sufficient), this court can not set the verdict aside under an assignment that it is contrary to the evidence.
2. The verdict returned was not so excessive as to create a suspicion of bias and prejudice, but it appears that the jury omitted to deduct all the demurrage chargeable against-certain unbroken packages which were included in the same shipment, and we therefore direct that the verdict and judgment be reduced from $177.70 principal to $169 principal, and that the defendant in error pay the costs of this writ of error.

Judgment affirmed, witTi direction.